                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


ROANN K. SCHOTT,                               Case No. CV-19-009-M-KLD

                      Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

                      Defendant.



       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that the Commissioner’s decision is
reversed and this matter is remanded for further proceedings pursuant to sentence
four of 42 U.S.C. § 405)(g).

        Dated this 7th day of October, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Annie Puhrmann
                                   Annie Puhrmann, Deputy Clerk
